Lazer, J. P.,
dissents and votes to reverse the order appealed from and deny the motion to dismiss, with the following memorandum: My colleagues are holding that in this State there is no remedy for wrongful execution unless the victim can demonstrate malice. In this case, without benefit of a money judgment that could authorize execution upon or restraint of plaintiff’s property, the defendant Hersh issued execution and restraining notices which tied up plaintiff’s funds and restricted payment of his salary.
Affirming dismissal of the suit for failure to state a cause of action, my colleagues describe the defendants’ action as “far from exemplary” and “far from perfect” but declare that no remedy is available for a wrongful execution because on this pleading motion plaintiff has “failed to allege facts sufficient to make out tortious or malicious conduct” on the part of defendants.
Actually plaintiff has pleaded the facts described and added to them assertions that defendants were motivated by malice, *869perpetrated fraud and deliberately perverted the enforcement procedure. In any event, regardless of the contentions relative to the pleading of malice, plaintiff has clearly stated a cause of action for wrongful execution. As we wrote in Silberstein v Presbyterian Hosp. (96 ÁD2d 1096, 1096-1097): “We conclude that the complaint sufficiently alleges a cause of action for wrongful issuance of execution (see, generally, 33 CJS, Executions, § 452; 9 Carmody-Wait 2d, NY Prac, § 64:176). If process is vacated because of irregularity, e.g., lack of jurisdiction, an action may be brought after the vacatur in the nature of trespass (Day v Bach, 87 NY 56; Siegel v Northern Blvd. & 80th St. Corp., 31 AD2d 182). The judgment and execution afforded no protection to the defendants because following vacatur they became trespassers ab initio and liable for the consequences of their acts as if the judgment and execution never existed (see Fischer v Langbein, 103 NY 84; Siegel v Northern Blvd. & 80th St. Corp., supra; Bornstein v Levine, 7 AD2d 843). The defendant law firm has no privilege or immunity because an attorney is liable if he causes irregular process to be issued which occasions loss to the party against whom it is enforced (Vernes v Phillips, 266 NY 298; Bornstein v Silverman, 9 AD2d 363). Thus, plaintiff has met his burden of demonstrating a prima facie cause of action”.
Accordingly, I dissent and vote to reverse and deny the motion to dismiss.